t c summary opinion united_states tax_court basavaraj a hooli and vinodini b hooli petitioners v commissioner of internal revenue respondent docket no 27592-96s filed date basavarayj a hooli pro_se robert dillard for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the years in issue - - respondent determined deficiencies in petitioners’ federal income taxes for and of dollar_figure and dollar_figure respectively the issues for decision are whether petitioners have substantiated their claimed deductions for expenses reported on schedule c profit or loss from business for and and whether petitioners’ import export activity was functioning during and or still was ina preopening or startup situation some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner basavaraj a hooli resided in daleville alabama and vinodini b hooli resided in st petersburg florida when the petition in this case was filed references to petitioner in the singular are to petitioner basavaraj a hooli during the years in issue petitioner was employed as a medical technician from this employment petitioner reported wage income of dollar_figure and dollar_figure for and respectively petitioner contends that during these years he worked as a medical technician only on weekends petitioner also contends that during and he and his brother who lived in india engaged in an import export activity named h i t c usa hitc on schedules c attached to petitioners’ and federal_income_tax returns petitioner reported no gross_receipts for the import export activity and claimed the following deductions car and truck expenses dollar_figure dollar_figure travel big_number big_number meals and entertainment big_number big_number other business_expenses big_number -q- telephone big_number big_number total big_number big_number petitioner contends that his brother initially paid the bulk of these expenses and that he later reimbursed his brother at trial petitioner attempted to substantiate by introducing copies of traveler’s checks that he reimbursed his brother these copies of traveler’s checks do not indicate that they were cashed by petitioner’s brother petitioner further asserts that hitc entered into contracts with agencies of the government of india to supply the indian government with railroad ties petitioner alleges that the contracts ultimately were canceled because he was unable to demonstrate to the government of india and its agencies that hitc was properly financed respondent determined that petitioners are not entitled to deductions for the schedule c expenses they claimed on their and federal_income_tax returns because petitioners have failed to demonstrate that the claimed expenses were incurred for business purposes alternatively respondent determined that petitioners failed to establish that petitioner was actively carrying_on_a_trade_or_business q4e- generally a taxpayer is permitted to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see sec_162 no deduction is allowed for personal living or family_expenses see sec_262 consequently where an expenditure is primarily associated with business purposes and where personal benefit is distinctly secondary and incidental the expenditure may be deducted under sec_162 see 55_tc_94 conversely if an expenditure is primarily motivated by personal considerations generally no deduction will be allowed see 36_tc_879 taxpayers are required to keep sufficient records to enable the commissioner to determine their correct_tax liability see sec_6001 under certain circumstances where a taxpayer establishes entitlement to a deduction but does not establish the amount of the deduction the court is permitted to estimate the amount allowable see 39_f2d_540 2d cir however there must be sufficient evidence in the record to permit the court to conclude that a deductible expense was incurred in at least the amount allowed see 245_f2d_559 5th cir in estimating the amount allowable the court bears heavily against the taxpayer whose inexactitude is of his own making see cohan v commissioner supra pincite - - however certain business deductions described in sec_274 are subject_to rules of substantiation that supersede the cohan doctrine sec_274 provides that no deduction shall be allowed with respect to a any traveling expense including meals_and_lodging away from home b any item with respect to an activity of a type generally considered to be entertainment amusement or recreation or c the use of any listed_property as defined in sec_280f unless the taxpayer substantiates certain elements passenger automobiles are listed_property under sec_280f a under sec_274 a taxpayer must substantiate the amount time and business_purpose of the expenditures and must provide adequate_records or sufficient evidence to corroborate his own statement see sec_1_274-5t temporary income_tax regs fed reg date adequate_records are defined as an account book diary log statement of expense trip sheet or similar record see sec_1_274-5t temporary income_tax regs fed reg date when a taxpayer’s records have been destroyed or lost due to circumstances beyond his control such as destruction by fire flood earthquake or other_casualty the taxpayer has the right to substantiate his deductions by reasonable reconstruction of his expenditures see sec_1_274-5t temporary income_tax regs fed reg date a taxpayer in this situation may reconstruct his expenses through other credible_evidence see watson v commissioner tcmemo_1988_29 if no other documentation is available we may accept credible testimony of a taxpayer to substantiate a deduction watson v commissioner supra moreover expenses that are incurred before the commencement of business operations constitute preopening or startup expenses and are not deductible under sec_162 see 864_f2d_1521 10th cir affg 86_tc_492 93_tc_684 75_tc_424 affd without published opinion 691_f2d_490 3d cir generally petitioner failed to introduce any reliable written substantiation for his claimed traveling expenses petitioner testified that he kept receipts that substantiated his traveling expenses but that the receipts were stolen petitioner’s testimony regarding his traveling expenses was generally vague and unconvincing at times he was almost hysterical nevertheless his presentation was at best a dramatic effort to explain his failure to provide substantiation of his claimed travel_expenses petitioner also failed to demonstrate that he attempted to reconstruct these expenses he did not present testimony of any other witness except his wife to substantiate his own testimony mrs hooli’s testimony was brief and generally in the form of responses to her husband's leading questions we cannot give this unconvincing testimony - any weight petitioner mentioned many individuals as participants in his efforts but none of these people testified accordingly we find that petitioner has failed to substantiate his claimed traveling expenses petitioner also failed to establish the amount or business_purpose of the claimed telephone expenses at trial petitioner attempted to substantiate the claimed telephone expenses by presenting copies of telephone bills contrary to petitioner’s argument these telephone bills do not establish the business_purpose for the telephone expenses the bills could represent personal calls as easily as they could business calls petitioner attempted to substantiate the claimed car and truck expenses and meals and entertainment_expenses by introducing a mileage log and a diary contrary to petitioner’s assertions the mileage log and diary do not substantiate these expenses at trial petitioner testified that the diary represented expenses paid_by his brother who died in india prior to trial petitioner also testified that the mileage log represented car and truck expenses_incurred by his brother petitioner also stated that most of the entries in the log had been made by his brother’s driver in india the business function of the travel has not been established petitioner’s brother was a practicing physician in india and the record does not show whether the expenses he allegedly paid were for his medical practice were personal or were for some aspect of the - - alleged import export business moreover petitioner has failed to present convincing evidence that he reimbursed his brother for these alleged expenses with regard to the other claimed expenses petitioner has failed to present any document or testimony to substantiate them we have no reasonable evidentiary basis on which to make an estimate pursuant to 39_f2d_540 2d cir even if we were to find that petitioners’ claimed deductions were substantiated petitioner has failed to establish that his alleged import export activity went beyond the preopening stage during and petitioner argues that he reported income for the activity in prior years and therefore the activity had progressed beyond the preopening stage during the years in issue on a schedule c attached to his federal_income_tax return petitioner reported gross_income from the import export activity of dollar_figure and deductions of dollar_figure resulting in a net_loss of dollar_figure on a schedule c attached to his federal_income_tax return petitioner reported gross_income from the import export activity of dollar_figure and deductions of dollar_figure resulting in a net_loss of dollar_figure petitioner’s schedule c indicates that dollar_figure of the dollar_figure of income reported was received for setting up a medical practice moreover on the schedules c attached to his and federal_income_tax returns petitioner reported only minimal amounts of income and claimed larger deductions --- - resulting in net losses based upon this record we do not find petitioner’s and federal_income_tax returns convincing evidence that petitioner’s import export activity constituted an active trade_or_business petitioner has convinced us that he wanted to enter the import export business during the years in issue he had at least one plan and he tried to get a start but his own evidence convinces us that he never bought manufactured or sold a product or otherwise was able to get his plan into operation we hold that petitioners are not entitled to claimed deductions for schedule c expenses for and reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
